DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
This application is in condition for allowance except for the presence of claims 16-20 to an invention non-elected without traverse.  Accordingly, claims 16-20 have been cancelled.

Allowable Subject Matter
Claims 1, 3, 5, 7, 8, 10-12 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claim 1 is allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of “wherein the organic light-emission display device is of a top emission type,… wherein a circular polarization direction of the anti-reflective film is a left-handed circular polarization direction, wherein the hole transport layer has an interface contacting the light-emission layer, wherein the interface has an orientation based on rubbing or optical orientation, and wherein the twisted angle of the light-emission layer is in a range of from 82o to 100o.” in combination with the other required elements of the claim 1.
Specifically, the limitations are material to the inventive concept of the application in hand to form a display device with excellent light efficiency and light-blocking pattern formed to prevent light 
Dependent claims 3, 5, 7, 8, 10-12 and 21-24 are respectively dependent on currently amended allowable independent claim 1. Therefore, claims 3, 5, 7, 8, 10-12 and 21-24 incorporate the allowable limitations of claim 1. Consequently, claims 3, 5, 7, 8, 10-12 and 21-24 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/XIAOMING LIU/              Examiner, Art Unit 2812